Citation Nr: 1415369	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1985 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA. 


REMAND

The Veteran contends that his current psychiatric disability is etiologically related to his active duty service of his service-connected disabilities.  Specifically, in a June 2011 substantive appeal, the Veteran's representative argued that the Veteran exhibited severe psychiatric problems within one year of discharge from service and the medical evidence of record proves that his psychiatric disorders were caused by his service-connected impairments.  Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim.

A remand is necessary in order to obtain outstanding records pertinent to the Veteran's claim.  In this regard, the Board notes that the Veteran contends that he received psychiatric treatment prior to entering active duty service, as well as psychiatric treatment within one year immediately following service.  Specifically, the Veteran contends that he was hospitalized for a suicidal attempt and suicidal thoughts prior to entering service, and received outpatient treatment immediately following service in 1990 at a North Carolina private facility and at Ann Arbor VA Medical Center.  The evidence of record does not reflect that the originating agency has attempted to procure these treatment records.  Therefore, a remand is necessary so that these additional records may be associated with the claims file.  These records, as well as any other relevant VA or non-VA treatment records, should be obtained and considered by the RO prior to appellate review.

Additionally, the examinations and opinions of record are inadequate for purposes of determining whether service connection is warranted for the Veteran's psychiatric disorders.  

First, VA afforded the Veteran a VA examination in March 2010.  The examiner observed that the Veteran reported that prior to service, he experienced episodes of depression and suicidal attempts that led to psychiatric hospitalization.  The examiner also observed that the Veteran reported that within a year following service, he received psychiatric treatment at a private facility and a VA treatment center in 1990 for suicidal attempts.  Based on a record review, information, and history gathered during the examination, the examiner determined that the Veteran met the DSM-IV criteria for bipolar disorder.  The examiner concluded that the Veteran's "mental disorder started in his teenage years" and was "not caused/aggravated by [military] services."  

The Board finds the examiner's opinion inadequate for several reasons.  First, the examiner opined that the Veteran's mental disorder was not caused or aggravated by his military services; however, no rationale was provided.  Second, the opinion that the Veteran's mental disorder began in his teenage years and pre-existed service is not adequate for adjudication purposes because it does not take into account the presumption of soundness that applies in this case.  Moreover, the examination report does not address whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected disabilities, a theory of entitlement which has been raised by the record.      

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2013).  Hence, the case must be remanded for an examination with adequately supported opinions addressing the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  

The Board further notes that in a May 2013 letter, Dr. K.L., the Veteran's VA treating psychiatrist, noted that the Veteran always had a strong work ethic, and soon after his discharge from active duty service, he obtained a job and started working.  Dr. K.L. noted that within a short period, the Veteran experienced his first major depressive episode and over time, his illness became more severe.  Dr. K.L. concluded that, "given the Veteran's current condition and the relentless increase in severity of his illness, it is very unlikely that he will ever be able to work again."  However, Dr. K.L.'s opinion is inadequate for purposes of adjudicating the Veteran's claim because it did not address the nature and etiology of any currently present psychiatric disorder.

In December 2013, Dr. A.F. conducted a Disability Benefits Questionnaire (DBQ) examination for mental disorders.  The examination report lists diagnoses of bipolar I disorder, most recent episode, depressed, severe; generalized anxiety disorder with panic features; unspecified depressive disorder; and alcohol dependence, in sustained full remission.  Dr. A.F. noted that the dysfunctional patterns that were represented by the assigned diagnoses were ongoing, despite continued treatment, and appeared as chronic and severe in nature, with a significant negative impact upon occupational and social functioning.  Dr. A.F. also observed the Veteran's history of physical therapy for his physical impairments.  Dr. A.F. ultimately concluded that it was "more likely than not" that the Veteran's bipolar condition reflected the unremitting pain from his service-connected medical conditions and his inability to sustain employment as a result.  Dr. A.F.'s opinion is inadequate for purposes of adjudicating the Veteran's claim because the opinion failed to provide a sufficiently reasoned medical explanation connecting the Veteran's bipolar disorder to his service-connected disabilities.  Furthermore, Dr. A.F. failed to address the Veteran's reported history of psychiatric treatment prior to entering active duty service.          

Therefore, the Veteran's case must be remanded for an examination and opinion that rectifies the above deficiencies.  The VA examiner must take this entire body of evidence, including all lay statements and medical opinions from the Veteran's treating providers, into account when rendering an opinion.    

Finally, a new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should also be sent to the Veteran.  Although the RO provided the Veteran notice of the evidence required to substantiate a service-connection claim on a direct basis in a November 2009 letter, it does not appear that any notice of the evidence required to establish service connection on a secondary basis has been sent to him.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Provide the Veteran a VCAA notice letter informing him of the requirements for substantiating his claim for service connection for a psychiatric disability on secondary basis, and informing him of the respective duties of VA and the Veteran in obtaining evidence.

2. Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim, to include treatment records prior to the Veteran's entrance upon active duty service; outpatient treatment records beginning in 1990; and any outstanding VA and non-VA treatment records.  If any request records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified.  

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to each psychiatric disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity during or as a result of service.

With respect to each psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused by the Veteran's service-connected disabilities.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, is not etiologically related to service and was not caused by the Veteran's service-connected disabilities, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was permanently worsened by the Veteran's service-connected disabilities.

The examiner must provide a complete rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4. The RO or the AMC should also undertake any additional development deemed necessary.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

 This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


